Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/933,201, filed on 	07/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS was considered.
Claim Interpretation
Broadest reasonable interpretation (BRI) is a navigation method, system and medium establishing one or more navigation routes and navigation time, based on parameters (destination, needs of user, etc…), factors (weather, traffic, road block, events, etc…), and the rankings/weights of those factors. Also, updating the route after a change in the weights or rankings of the factors (when needed) (new accident, new traffic issues, new road block, changing weather, etc…) to determine alternate best route. 


Claim Objections
Claims 15-17 are objected to because of the following informalities:  The preamble of each of these dependent claim states “The media of claim 13” when claim 13 is directed to a medium. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
In the independent claims, 1,7, and 13, The method, system and/or medium that comprises obtaining, computing a method for determining a route using parameters and other data. The computer that is used to perform these functions/determination/modeling is a tool to perform an abstract idea thus indefinite.
The dependent claims 2-6, 8-12 and 14-18 are depended on the mentioned claims and further describes functions that are using additional data to modify the method of the independent claims. Thus are also speaking to an abstract ides and is also indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for estimating navigation time.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a Statutory Cateqory?
Yes, with respect to claims 1-18, which recite a method, system or medium that include at least one step. The system is therefore directed to the statutory class of machine or manufacture. Paragraph 006 states that “the present disclosure discloses a computing system for estimating a navigation time of a vehicle.”
Step 2A, Prong One: Isa Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold:
A method of estimating navigation time of a vehicle, the method comprising: 
obtaining, by a computing system, at least one navigation route from a source location to a destination location from a user via a user device; and 
receiving in real-time, by the computing system, at least one of a traffic information, information related to one or more events in a geographical area, a weather information and information related to a roadblock; and 
computing, by the computing system, an estimated time for navigating from the source location to the destination location via the at least one navigation route based on identified one or more geographical locations, and one or more factors comprising the traffic information, information related to the one or more events in the geographical area, the weather information and information related to the roadblock causing a delay, and a type of the vehicle, wherein the estimated time for the at least one navigation route is provided to the user for navigating the vehicle.  
The method as claimed in claim 1, wherein obtaining the at least one navigation route from the source location to the destination location comprises: 
receiving the at least one navigation route selected by the user among one or more routes from the source location to the destination location using the user device.  
The method as claimed in claim 1, wherein identifying the one or more geographical locations causing the delay comprises: 
modeling the at least one navigation route using a plurality of nodes, a plurality of links and one or more polygons; and 
29identifying the one or more geographical locations causing the delay based on at least one of a distance between the one or more geographical locations and the at least one navigation route and a time taken to navigate from the one or more geographical locations to a link among the plurality of links in the at least one navigation route.  
The method as claimed in claim 1, wherein identifying the one or more factors causing the delay comprises: 
determining weights associated with the one or more factors; 
filtering at least one of one or more factors based on the one or more geographical locations causing the delay, the type of the vehicle, type of a path and timestamp of a journey from the source location to the destination location; and 
modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route.  
The method as claimed in claim 1, wherein computing the estimated time comprises: 
determining the estimated time for navigating from the source location to the destination location for the at least one navigation route based on a supervised learning technique using weights, the one or more geographical locations causing the delay and the type of the vehicle.  
The method as claimed in claim 1 further comprising: 
computing an actual time taken to travel from the source location to the destination location; 
determining, when the actual time is greater than the estimated time, at least one of the traffic information, the information related to the one or more events in the geographical area, the weather 30information and the information related to the roadblock causing the delay to reach the destination location; and updating a historical information for the at least one navigation route based on the at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock.  

7. A computing system for estimating a navigation time of a vehicle, the computing system comprises: 
a processor; and 
a memory communicatively coupled to the processor, wherein the memory stores the processor instructions, which, on execution, causes the processor to perform: 
 obtain at least one navigation route from a source location to a destination location from a user via a user device; 
receive in real-time at least one of a traffic information, information related to one or more events in a geographical area, a weather information and information related to a roadblock; and 
compute an estimated time for navigating from the source location to the destination location via the at least one navigation route based on identified one or more geographical locations, and one or more factors comprising the traffic information, information related to the one or more events in the geographical area, the weather information and information related to the roadblock causing delay and a type of the vehicle, wherein the estimated time for the at least one navigation route is provided to the user for navigating the vehicle.  
8. The computing system as claimed in claim 7, wherein the processor is configured to obtain the at least one navigation route from the source location to the destination location comprises: 
31receiving the at least one navigation route selected by the user among one or more routes from the source location to the destination location using the user device.  
9. The computing system as claimed in claim 7, wherein the processor is configured to identify the one or more geographical locations causing the delay comprises: 
modeling the at least one navigation route using a plurality of nodes, a plurality of links and one or more polygons; and 
identifying the one or more geographical locations causing the delay based on at least one of a distance between the one or more geographical locations and the at least one navigation route and a time taken to navigate from the one or more geographical locations to a link among the plurality of links in the at least one navigation route.  
10. The computing system as claimed in claim 7, wherein the processor is configured to identify the one or more factors causing the delay comprises: 
determining weights associated with the one or more factors; 
filtering at least one of one or more factors based on the one or more geographical locations causing the delay, the type of the vehicle, type of a path and timestamp of a journey from the source location to the destination location; and modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route.  
11. The computing system as claimed in claim 7, wherein the processor is configured to compute the estimated time comprises: 
32determining the estimated time for navigating from the source location to the destination location for the at least one navigation route based on a supervised learning technique using weights, the one or more geographical locations causing the delay and the type of the vehicle.  
12. The computing system as claimed in claim 7, wherein the processor is further configured to: 
compute an actual time taken to travel from the source location to the destination location; determine, when the actual time is greater than the estimated time, at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock causing the delay to reach the destination location; and update a historical information for the at least one navigation route based on the determined at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock.  
13. A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising: 
obtaining, by a computing system, at least one navigation route from a source location to a destination location from a user via a user device; 
receiving in real-time, by the computing system, at least one of a traffic information, information related to one or more events in a geographical area, a weather information and information related to a roadblock; and 
computing, by the computing system, an estimated time for navigating from the source location to the destination location via the at least one navigation route based on identified one or more geographical locations, and one or more factors comprising the traffic information, information 33related to the one or more events in the geographical area, the weather information and information related to the roadblock causing a delay, and a type of the vehicle, wherein the estimated time for the at least one navigation route is provided to the user for navigating the vehicle.  
14. The media of claim 13, wherein the instructions causes the processor to obtain the at least one navigation route from the source location to the destination location comprises: 
receiving the at least one navigation route selected by the user among one or more routes from the source location to the destination location using the user device.  
15. The media of claim 13, wherein the instructions causes the processor to identify the one or more geographical locations causing the delay comprises: 
modeling the at least one navigation route using a plurality of nodes, a plurality of links and one or more polygons; and identifying the one or more geographical locations causing the delay based on at least one of a distance between the one or more geographical locations and the at least one navigation route and a time taken to navigate from the one or more geographical locations to a link among the plurality of links in the at least one navigation route.  
16. The media of claim 13, wherein the instructions causes the processor to identify the one or more factors causing the delay comprises: 
determining weights associated with the one or more factors; 
filtering at least one of one or more factors based on the one or more geographical locations causing the delay, the type of the vehicle, type of a path and timestamp of a journey from the source location to the destination location; and 
34modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route.  
17. The media of claim 13, wherein the instructions causes the processor to compute the estimated time comprises: 
determining the estimated time for navigating from the source location to the destination location for the at least one navigation route based on a supervised learning technique using weights, the one or more geographical locations causing the delay and the type of the vehicle.  
18. The media of claim 13, wherein the instructions causes the processor to: 
compute an actual time taken to travel from the source location to the destination location; 
determine, when the actual time is greater than the estimated time, at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock causing the delay to reach the destination location; and 
update a historical information for the at least one navigation route based on the determined at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock.
Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite an abstract idea. The methods for organizing human activity are stated. Managing personal behavior by estimating time to go from point a to point b by determining a route of a vehicle can be performed in the human mind. The claims are directed to a method for estimating navigation time of a vehicle which is an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Inteqrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept?
  	No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.
	As such, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Khavakh et al. US6678611 B2 (“Khavakh”) in view of Manning et al. US 20190034820 A1 (“Manning”).
Claim 1:
	Khavakh teaches obtaining, by a computing system, at least one navigation route from a source location to a destination location from a user [See at least, Khavakh Abstract, summary (a program and method for a route calculation tool for use with a navigation system and used with a map database)]; 
	receiving in real-time, by the computing system, at least one of a traffic information, information related to one or more events in a geographical area, a weather information and information related to a roadblock; [See at least, Khavakh Abstract; ¶¶ 170-171, (incorporate real time traffic information)];
	Note BRI is roadblock is the same as Traffic information. 
	computing, by the computing system, an estimated time for navigating from the source location to the destination location via the at least one navigation route based on identified one or more geographical locations, and one or more factors comprising the traffic information, information related to the one or more events in the geographical area, the weather information and information related to the roadblock causing a delay [See at least, Khavakh Abstract; Fig. 8, ¶¶ 17,102,170-171; ( incorporate real time traffic information]; and
a type of the vehicle, wherein the estimated time for the at least one navigation route is provided to the user for navigating the vehicle. [See at least, Khavakh Fig 6, 7, 8 ¶¶ 6, 17, 21, 23 (vehicle object 68 may include data that indicates that the vehicle is a truck having a given weight and number of axle…indicating that the vehicle is a passenger vehicle having more than one person on board…).]
As a result, Khavakh discloses a computing system estimating a route and time based on information such as traffic and weather and type of vehicle. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a user device, which is not specifically taught in Khavakh, [see at least Manning Fig 3 (client device), ¶ 101-110] to input information and destinations. Also would be obvious to modify the estimation of driving time disclosed in Khavakh by providing more detailed information such as “forecasted risk to individuals wherein the forecasted risk may include a calculated estimation/prediction of a future event occurrence and the risk may be related to, for example, and without limitation, crimes, weather, accidents, road closures, natural phenomena, such as, and without limitation fires, floods, tornadoes, storms, ocean tide changes, heat waves, air quality levels etc., unnatural phenomena, predetermined user desirable events, or any combination thereof [See at least, Manning ¶ 94].
As per Claim 2:
	Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 1. 
Khavakh further discloses: wherein obtaining the at least one navigation route from the source location to the destination location comprises: receiving the at least one navigation route selected by the user among one or more routes from the source location to the destination location [See at least, Khavakh abstract, summary of the invention, ¶ 41 (end-user selections)].
As per Claim 3:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 1. 
Khavakh teaches modeling the at least one navigation route using a plurality of nodes, a plurality of links and one or more polygons; and 29identifying the one or more geographical locations causing the delay based on at least one of a distance between the one or more geographical locations and the at least one navigation route and a time taken to navigate from the one or more geographical locations to a link among the plurality of links in the at least one navigation route [See at least, Khavakh Claim 11, ¶ 6 (equipment may include a display), 10, (the roadways are classified by rank in accordance with the importance or significance of the roadway for vehicle travel), 11(features include …map display), 14 (map display tool), 171.]
	Note: BRI is that the polygons are the same as geographic locations and trouble areas and nodes are specific locations along the route and indicate the route. 
 As per Claim 4:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 1. 
Khavakh also teaches wherein identifying the one or more factors causing the delay comprises: [See at least, Khavakh ¶¶ 122-124]
determining weights associated with the one or more factors; [See at least, Khavakh ¶¶ 8, 10 (classified by rank), 124]
filtering at least one of one or more factors based on the one or more geographical locations causing the delay, the type of the vehicle, type of a path and timestamp of a journey from the source location to the destination location [See at least, Khavakh ¶¶ 8, 10, 122-124]; and 
modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route. [Khavakh ¶¶ 122-124].
Manning more specifically teaches modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route [Manning ¶ 107.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation of driving time taught in Khavakh, by providing more detailed information by periodically checking for and periodically extract parameter data that is rated. [See at least, Manning ¶¶ 94, 107].
Note: BRI is that weights [rankings] can be any factor or group of factors helping to determine routes or alternated routes due to one or multiple factors. 
As per Claim 5:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 1. 
	Khavakh also teaches wherein computing the estimated time comprises: 
determining the estimated time for navigating from the source location to the destination location for the at least one navigation route using weights, the one or more geographical locations causing the delay and the type of the vehicle [See at least, Khavakh, Fig. 7 (route object), 15 and 19 (solution routes), ¶¶ 99 (route calculation), 115 (solution route), 171].
	Manning more specifically teaches on a supervised learning technique. [See at least, Manning, ¶ 107 (may be refined by machine learning)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention taught by Khavakh of determining estimated time for navigating by modifying the estimation of driving time by providing more detailed information by periodically checking for and periodically extracting parameter data and weights using historical data. [See at least, Manning ¶¶ 94, 107].
As per Claim 6:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 1. 
Khavakh also teaches: computing an actual time taken to travel from the source location to the destination location; 
determining, when the actual time is greater than the estimated time, at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock causing the delay to reach the destination location; and updating information for the at least one navigation route based on the at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock [See at least, Khavakh, ¶ 173, 174].
Manning more specifically teaches using historical information to determine a route [See at least, Manning ¶¶ 94, 107]. 
Note: BRI is that data of current trips is stored and used to help with routing on future trips.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation of driving time taught by Khavakh by providing more detailed information by periodically checking for and periodically extracting parameter data and weights using historical data. [Manning ¶¶ 94, 107].
As per Claim 7:
Khavakh teaches a processor, and a memory communicatively coupled to the processor, wherein the memory stores the processor instructions, which, on execution, causes the processor to perform: [see at least, Fig 1: navigation system Overview ¶ 3-5]:
obtain at least one navigation route from a source location to a destination location from a user via a user device [see at least, Khavakh Abstract, summary (a program and method for a route calculation tool for use with a navigation system and used with a map database)]; 
receive in real-time at least one of a traffic information, information related to one or more events in a geographical area, a weather information and information related to a roadblock [see at least, Khavakh Abstract; ¶¶ 170-171 (incorporate real time traffic information)]; and 
compute an estimated time for navigating from the source location to the destination location via the at least one navigation route based on identified one or more geographical locations, and one or more factors comprising the traffic information, information related to the one or more events in the geographical area, the weather information and information related to the roadblock causing delay and a type of the vehicle, [see at least,  Khavakh Abstract; ¶¶ 170-171 (incorporate real time traffic information]
wherein the estimated time for the at least one navigation route is provided to the user for navigating the vehicle [see at least, Khavakh Fig 6, 7 ¶¶ 6, 21, 23 (vehicle object 68 may include data that indicates that the vehicle is a truck having a given weight and number of axle…indicating that the vehicle is a passenger vehicle having more than one person on board…).]
As a result, Khavakh discloses a computing system estimating a navigation route and time based on information such as traffic and weather and type of vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation of driving time disclosed in Khavakh by providing more detailed information such as “forecasted risk to individuals wherein the forecasted risk may include a calculated estimation/prediction of a future event occurrence and the risk may be related to, for example, and without limitation, crimes, weather, accidents, road closures, natural phenomena, such as, and without limitation fires, floods, tornadoes, storms, ocean tide changes, heat waves, air quality levels etc., unnatural phenomena, predetermined user desirable events, or any combination thereof [See at least, Manning ¶ 94].
As per Claim 8:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 7.
Khavakh further discloses: wherein the processor is configured to obtain the at least one navigation route from the source location to the destination location comprises: 31receiving the at least one navigation route selected by the user among one or more routes from the source location to the destination location using the user device [see at least, Khavakh abstract, summary of the invention, ¶ 41 (end-user selections)].
As per Claim 9:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 7.
Khavakh teaches: modeling the at least one navigation route using a plurality of nodes, a plurality of links and one or more polygons; and identifying the one or more geographical locations causing the delay based on at least one of a distance between the one or more geographical locations and the at least one navigation route and a time taken to navigate from the one or more geographical locations to a link among the plurality of links in the at least one navigation route [See at least, Khavakh Claim 11, ¶ 6 (equipment may include a display), 10, (the roadways are classified by rank in accordance with the importance or significance of the roadway for vehicle travel), 11(features include …map display), 14 (map display tool), 171.].
As per Claim 10:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 7.
Khavakh also teaches determining weights associated with the one or more factors [See at least, Khavakh ¶¶ 8, 10 (classified by rank), 124]
filtering at least one of one or more factors based on the one or more geographical locations causing the delay, the type of the vehicle, type of a path and timestamp of a journey from the source location to the destination location [See at least, Khavakh ¶¶ 8, 10, 122-124]; and 
modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route. [Khavakh ¶¶ 122-124].
Manning more specifically teaches modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route [Manning ¶ 107.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation of driving time taught in Khavakh, by providing more detailed information by periodically checking for and periodically extract parameter data that is rated. [See at least, Manning ¶¶ 94, 107].
As per Claim 11:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 7. 
Khavakh also teaches wherein computing the estimated time comprises: 
determining the estimated time for navigating from the source location to the destination location for the at least one navigation route using weights, the one or more geographical locations causing the delay and the type of the vehicle [See at least, Khavakh, Fig. 7 (route object), 15 and 19 (solution routes), ¶¶ 99 (route calculation), 115 (soulution route), 171].
	Manning more specifically teaches on a supervised learning technique. [Manning, ¶ 107 (may be refined by machine learning)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation of driving time by providing more detailed information by periodically checking for and periodically extract parameter data and weights using historical data. [Manning ¶¶ 94, 107].
As per Claim 12:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 7. 
Khavakh also teaches: compute an actual time taken to travel from the source location to the destination location; determining, when the actual time is greater than the estimated time, at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock causing the delay to reach the destination location; and updating a historical information for the at least one navigation route based on the at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock [Khavakh, ¶¶ 173, 174].
Manning more specifically teaches using historical information to determine a route [Manning ¶¶ 94, 107]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation of driving time taught by Khavakh by providing more detailed information by periodically checking for and periodically extracting parameter data and weights using historical data. [Manning ¶¶ 94, 107].
As per Claim 13:
Khavakh teaches a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising: [see at least, Fig 1: navigation system Overview ¶¶ 5-7]:
obtaining, by a computing system, at least one navigation route from a source location to a destination location from a user via a user device [see at least, Khavakh, Abstract, summary (a program and method for a route calculation tool for use with a navigation system and used with a map database)]; 
receiving in real-time, by the computing system, at least one of a traffic information, information related to one or more events in a geographical area, a weather information and information related to a roadblock [See at least, Khavakh Abstract; ¶¶ 170-171, (incorporate real time traffic information)]; and
 computing, by the computing system, an estimated time for navigating from the source location to the destination location via the at least one navigation route based on identified one or more geographical locations, and one or more factors comprising the traffic information, information 33related to the one or more events in the geographical area, the weather information and information related to the roadblock causing a delay [See at least, Khavakh Abstract; Fig. 8, ¶¶ 17,102,170-171; ( incorporate real time traffic information]; and
a type of the vehicle, wherein the estimated time for the at least one navigation route is provided to the user for navigating the vehicle. [See at least, Khavakh Abstract; ¶¶ 170-171 (incorporate real time traffic information)].
[See at least, Khavakh Fig 6, 7, 8 ¶¶ 6, 17, 21, 23 (vehicle object 68 may include data that indicates that the vehicle is a truck having a given weight and number of axle…indicating that the vehicle is a passenger vehicle having more than one person on board…).]
As a result, Khavakh discloses a computing system estimating a route and time based on information such as traffic and weather and type of vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a user device, which is not specifically taught in Khavakh, [see at least Manning Fig 3 (client device), ¶ 101-110] to input information and destinations. Also would be obvious to modify the estimation of driving time disclosed in Khavakh by providing more detailed information such as “forecasted risk to individuals wherein the forecasted risk may include a calculated estimation/prediction of a future event occurrence and the risk may be related to, for example, and without limitation, crimes, weather, accidents, road closures, natural phenomena, such as, and without limitation fires, floods, tornadoes, storms, ocean tide changes, heat waves, air quality levels etc., unnatural phenomena, predetermined user desirable events, or any combination thereof [See at least, Manning ¶ 94].
As per Claim 14:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 13.
Khavakh also teaches to obtain the at least one navigation route from the source location to the destination location comprises: receiving the at least one navigation route selected by the user among one or more routes from the source location to the destination location using the user device. [See at least, Khavakh abstract, summary of the invention, ¶ 41 (end-user selections)].
As per Claim 15:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 13. 
Khavakh also teaches modeling the at least one navigation route using a plurality of nodes, a plurality of links and one or more polygons; and identifying the one or more geographical locations causing the delay based on at least one of a distance between the one or more geographical locations and the at least one navigation route and a time taken to navigate from the one or more geographical locations to a link among the plurality of links in the at least one navigation route. [See at least, Khavakh Claim 11, ¶ 6 (equipment may include a display), 10, (the roadways are classified by rank in accordance with the importance or significance of the roadway for vehicle travel), 11(features include …map display), 14 (map display tool), 171].
As per Claim 16:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 13. 
Khavakh also teaches to identify the one or more factors causing the delay comprises: 
determining weights associated with the one or more factors; [See at least, Khavakh ¶¶ 8, 10 (classified by rank), 124]
filtering at least one of one or more factors based on the one or more geographical locations causing the delay, the type of the vehicle, type of a path and timestamp of a journey from the source location to the destination location [See at least, Khavakh ¶¶ 8, 10, 122-124]; and 
modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route. [Khavakh ¶¶ 122-124].
Manning more specifically teaches modifying the weights associated with at least one of the one or more factors based on a deviation in a historical estimated time and an actual time for navigating from the source location to the destination location along the at least one navigation route [Manning ¶ 107.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation of driving time taught in Khavakh, by providing more detailed information by periodically checking for and periodically extract parameter data that is rated. [See at least, Manning ¶¶ 94, 107].
As per Claim 17:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 13. 
	Khavakh also teaches 
determining the estimated time for navigating from the source location to the destination location for the at least one navigation route using weights, the one or more geographical locations causing the delay and the type of the vehicle [See at least, Khavakh, Fig. 7 (route object), 15 and 19 (solution routes), ¶¶ 99 (route calculation), 115 (soulution route), 171].
	Manning more specifically teaches on a supervised learning technique. [See at least, Manning, ¶ 107 (may be refined by machine learning)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention taught by Khavakh of determining estimated time for navigating by modifying the estimation of driving time by providing more detailed information by periodically checking for and periodically extracting parameter data and weights using historical data. [See at least, Manning ¶¶ 94, 107].

As per Claim 18:
Khavakh in combination with Manning disclosed the navigation system that determines a navigation time and route using specific factors according to Claim 13. 
Khavakh also teaches: computing an actual time taken to travel from the source location to the destination location; 
determine, when the actual time is greater than the estimated time, at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock causing the delay to reach the destination location; and updating information for the at least one navigation route based on the at least one of the traffic information, the information related to the one or more events in the geographical area, the weather information and the information related to the roadblock [See at least, Khavakh, ¶ 173, 174].
Manning more specifically teaches using historical information to determine a route [See at least, Manning ¶¶ 94, 107]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation of driving time taught by Khavakh by providing more detailed information by periodically checking for and periodically extracting parameter data and weights using historical data. [Manning ¶¶ 94, 107].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hinnegan; John; US 10168177 B2            		A navigation system for calculating a travel 
route.

SOUBHAGYA; Sahoo; US 20180268359 A1	A system for providing dynamic routing based
 on ranking and historical data.

	FUKUSHIMA; Arika and AISU; Hideyuki; 
US 20190063938 A1				Route estimator



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270-7952 The examiner can normally be reached on M-TH 7-3, FRI. 7-11 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached on 571-272-5109 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/JOAN T GOODBODY/
Examiner, Art Unit 3667